   Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 9

AO91(Rev.08/09) CriminalComplai
                              nt

                                U NITED STATES D ISTRICT C OURT FILED BY                                             D,C.
                                                      forthe
                                           Southem DistrictofFlorida                             Jjjy:22
                                                                                                       ;i:2219,
              United StatesofAmerica                                                             ANGELA E.NOBLE
                                                                                                 cuEaK u s Dlsm cm
                          V .                                                                    s.o.oFduà.-w.R:.
                                                               CaseNo. 19-8238-W M
               VINCENT ELRO Y SIM S


                      Depndantls)

                                           CRIM INAL COM PLAINT

        1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmy knowledgeandbelief.
Onoraboutthedatets)of                April29,2019         inthecounty of              Palm Beach            inthe
   Southern Districtof               Florida      ,thedefendantts)violated:
          CodeSection                                            OffenseDescrètion
Title 18,United StatesCode,            Possession ofa Firearm andAmm unition bya Prohibited Person-Convicted
Secti
    ons922(g)(1)and 924/)              Felon/Armed CareerCriminal.




        Thiscriminalcomplaintisbased on thesefacts:

See Attached Affidavft



        W continuedontheattachedsheet.


                                                                               Complainant'
                                                                                          ssîgnature

                                                                       Alan B.Oxlev,SnecialAqentlATF
                                                                               Printed nameand title

Sworn to beforem eand signed in my presence.


Date:          06/20/2019                                                .--
                                                                                 J ge'
                                                                                     ssignature

City and state:             W estPalm Beach,Florida               Hon.W illiam Matth wman,US MagistrateJudge
                                                                               Printed nameand title
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 9




                                           A FFIDA VIT

    1. Alan B.Oxley,being firstduly sworn,hereby deposesand says:

    2. ThatIselweasa SeniorSpecialAgentwiththeBtlreau ofAlcohol,Tobacco,Firearms&

       Explosives(ATF),oftheUnited StatesDepartmentofJustice,andhavebeenso
       employed since 1999.Priortotlzis,Iwasaborderpatrolagent,policedetective and a

       deputy sheriffforacom bined 10years. During my tenurewith ATF,Ihavereceived

       specialized training regardingthçinvestigation and entbrcem entofFederalfirearm s

       violationsaswellasqthercrirninalviolations.1havebeen involvedin hundredsof

       investigationsregardingtheunlawfulpossession offirearms.

    3. Thisaffidavitisbasedupon m y own knowledgeaswellasinform ationprovidedto m eby

       other1aw enforcem entoftk ers.Thisaffidavitdoesnotsetfol'th every factklzown to m e

       regarding theinvestigation butolaly those factsnecessary to establish probablecauseto

       arrestVINCENT ELROY SIM S,(hereinafterGKSIM S'')didpossessafirenrm asa
       prohibited person - convicted felon,in violation ofTitle 18,United StatesCode,Sections

       922(g)(1)and924(e).Ala
    4. On M onday,April29,2019,atapproxim ately 1:56 nm ,Palm Beach Sheriff's OY ce

       (PBSO)DeputyD.ChahinewaspatrollingtheareaofHypoluxoRoadnearJm erstate
       Highway 95 in Lantana,Florida.Deputy Chahinewasdriving am arked PBSO vehicle

       and w eazing llis fullPB SO tmiform . D eputy Chahine know sthis area to be a lligh-crim e

       area where street-levelnarcotics violationsfrequently occur. A tthattim e,D eputy

       Chahinesaw awhiteChevroletTahoe(FL tagIYTP98)drivingatahighrateofspeed.
                                   ;                           *

       TheTahoepasyed Deputy Chahine'svehicle and abnzptly slowed and entered theparldng
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 9



       1otofaRaceTrac fuelstation at1450Hypoltlxo Road.W henthevelliclepassed,Deputy

       Chahine observedthatthevehicle'swindowsweredark-tinted.

    5. D eputy Chahine parked hispatrolvehicle acrossfrom the R aceTrac fuelstation where he

       observed aheavy-setblack m ale,lateridentifiedasSIM S,exitthe driver'sseatand enter

       thestore. Soon after,SIM S exited thestoreandreentered thewhiteTahoe.Drivingthe

       Tahoe,SIM S then exited theRaceTrac storefrom thesouthwestexitoftheplaza.

       Deputy Chahinewitnessed SIM S failto makea com plete stop atthestop sign before

       entering SeacrestB oulevard travelling southbotm d.

       Deputy Chahineatlemptedto catch up to SIM S to initiate ataffic stop.A she did so,

       SIM S m adean abnzptleftttu'
                                  n onto LoquatTree Drive,which isaresidentialstreet.

       SIM S then m adearighttt
                              .u'
                                n onto O1d Spanish Trail,which loopsback to Seacrest

       B oulevard. D eputy Chahine witnessed SIM S again failto stop atthe stop sign ashe

       turned south onto SeacrestBlvd fTom Old Spanish Trail.

    7. Deputy Chahinethen initiated atraffic stop ofSIM S.D eputy Chahinenoted thatSIM S'S

       behaviorpreceding thetrafficstop wassuspiciousand seem ingly evasive. Deputy

       Chahinealso notedthatthetraffic stop location isneartvvo locationswherehehad

       responded to shootingsin theprevioustwo weeks.AsDeputy Chahineapproached

       SIM S'Svehicle,heobserved SIM S making furtivem ovem entswith bishandstowards

       thefloorboard ofthedriver'sseatarea. Deputy Chahinealso observed SIM S m aking

       m ovem entsw ith hishandstow ardsthe centerconsole area ofthe vehicle. D eputy

       Chahine w asable to see SIM S'Srightelbow m oving up alzd dom zin the area ofthe

       centerconsole.Itwasreadily appazentthatSIM S wasputting something into or

       rem oving som ethingfrom theconsole.AsD eputy Challineneared SIM S'Svehicle,
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 9



       SIM S reached both handsoutofthewindow .Deputy Chahineobsezved thatSIM S was

       theonly occupantofthevehicle. SIM S produced aFloridadriver'slicensein hisnam e.

       W hilespeakingwith Deputy Chahine,SIM S appearedto be extremely nervous.Deputy

       Chahine noted thatSIM S'Shandsand speech w ere shak'y and he appeared to be sw eating

       profusely.

    8. D eputy Chahineasked SIM S abouthisdestination and SIM S indicated thathewas

       travellinghom e.Deputy Chahineasked why hehad made an abruptttu'
                                                                      n when hispatrol

       ca.
         rapproachedandSIM S explainedthathejustlikesdrivingthroughtheneighborhood.
       During theirconversation,Deputy Chahinenoticed thatSIM S continually movedllis

       righthand to thetop ofthecenterconsole.W hen heasked SIM S forvehiclepaperwork,

       henoticed SIM S'Shand shaking asitwasrestedon thecenterconsole.D eputy Chahine

       also observed thatSIM S had vo ousbulgesin hispantspockets.

    9. B ased on SIM S'S suspiciousbehavior and the lligh-crim e nature ofthe area,D eputy

       Challine asked SIM S to exitthevehiclewhereheconducted apat-down ofSIM S.

       Deputy Chahinealso requested anarcoticscaninetorespondwhilehe verifed SIM S'

       driver'slicenseandcheckedhim intheNationalCriminalInformation System (NCIC)
       forwants/wanunts.Sgl.Anderson (//4974)soon respondedwithhiscaninewhohe
       worked around SIM S'Svellicle.Sgt Anderson'scaninethen alertedto narcotics,but

       couldnotpinpointalocation becauseal1ofthewindowswere open.

    10.D tuing tlzistim e,SIM S becnm e very nnxiousand seem ed to be very concerned.D eputy

       Chalzinethen returnedto thevehicleto conductafrisk oftheim mediateareawherehe

       had seen SIM S malcing thefurtivem ovem ents.Upon opening thecenterconsole,Deputy

       Chalaineimm ediately saw thehmldleofahandgun.Thehandgtm wasnextto azippered
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 9



       back thatwaspartially open and Deputy Chahine could seehypoderm icneedlesinside.

       Deputy Chahinethen handeuffed SIM S.

    11.Deputy Chahinerettunled to thevehicletoretrievetheftreal'm and drug evidence.The

       firearm wasa Springfield,m odelXDS,.45 auto caliberpistol.Thefireann wasloaded

       alld in ablack concealed-cany holster.

    12.W hen deputy Chnhine opened thezippered bag in which hehad observed thehypoderm ic

       needles,he found an abundance ofnarcotics and related equipm ent. The bag contained

       27.8gofpowderandcrackcocaine,82M DM A pills (23.8g),59Oxycodonepills(38
       g),13Adderallpills(10.5g),1greenoxycodonepill,2.7gofpowderedheroin,6
       hydromop honepills,4tadalislpills,4packagesofsuboxone(8mgstlips),8hypodennic
       needles,1 glasspipe w ith btm ztresidue on the end of the pipe,a large baggy containing

       numerousclearindividualziptopbaggies,and3foldedtwentpdollarbills(U.S.
       cuaency).Tlu'
                   eedigitalscaleswerealsofotmdinthecenterconsole.Therewasawhite
       residue on onethescales.Deputy Chahinealso found am edication bottle in thezippered

       pouch in thennmeofVincentSIM S. Thisbottlecontained 133 alprazolnm pills.Deputy

       Chahilzeknowsfrom lzisexperiencethatthe quantitiesandpackaging ofthesecontrolled

       substancesindicatesthattheseareproductfoztrafficking ofcontrolled substances.

    13.Deputy Chahine searched SIM S'Swalletand found alarge am ountofcash. Thevarious

       denom inationsofU .S.Currency wasfolded and divided by denom ination. SIM S had

       $2,655.00 in cash in lliswalletatld mlother$60.00inthezippered pouch foratotalof
       $2,715.00. Deputy Chahineknowsfrom lzisexperience thatitiscomm on fordl'ug
       dealersto carry large nm ountsofcash,which they som etim esfold and divideby

       denom ination.
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 9



    14.Deputy ChaEneread SIM S hisM irandaw am ingsand SJM S advised thatheunderstood

       them .He questionedhim abouthishom eaddressandwherehewasdriving. Later,Sgt

       Lin anived and spokebriefly with SIM S.SIM S adm itted to Sgt.Lin thatheisa

       çtconvicted felon and had served tim e in state and federaltim e.'' W hen spealdng about

       thenarcoticsfound in hisvehicle,SIM S advisedthathecan KGgetiton any cornerand gets

       itf'
          rom individuals.'' SIM S told Sgt.Lin thatthevehiclewasarentalvellicleandthathe

       Puttheexcessivewlndow tintingonhimself.

    15.Furtherinvestigation ofSIM S'Scrim inalhistoryrevealed severalfelony convictionsin

       Palm Beach County,including:(i)AggravatedBattery(88-11629CFA02),(ii)Shooting
       intoOccupiedVehicle(88-11629CFA02),(iii)BurglaryofaConveyance(90-
       693CFA02),(iv)GrandThqft(90-693CFA02),(v)ResistingArrestwith Violence(90-
       693CFA02),mld(vi)RobberywithFirearm (90-693CFA02).SIM M Shasalsobeen
       convicted federally ofpossession ofafirearm by aprolzibited person - convicted felorfin

       the So'utherzlDistrictofFlorida,upon which hewasdeem ed an armed careercriminal.
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 9



    16.SpecialAgentOxley hashad specialized training in the identification offlrearmsand

       ammllnition and determination oftheiroriginsofm anufacture. SA Oxley hastestified

       hundredsoftim esasan expertin theidentifcation,classification and interstatenexusof

       firenrms. SA Oxley exnmined adescription ofSIM S'Sfirenrm on M ay 8,2019.Based

       on SA Oxley'straining and èxperience,hedetermined thatSIM S'Sfirenrm wasnot

       m anufactured in theStateofFlorida and did,therefore,travelin interstate comm erce.




       FU RTH ER ,YO UR A FFIA N T SA YETH N A U GH T.




                                                  A lan B.Oxle
                                                  SpecialA gent,A TF



    SWORN TOATD SUBSCRIBED BEFORE
    M E THIS X e '-V D AY O F JU N E 2019,A T
    W EST PA LM BEA CH,FLORIDA .




     ON ORABLE W ILLIA M ATTHEW M A
    UN ITED STA TES M A ISTR ATE JUD GE
    SOU THERN D ISTRICT F FLORIDA
  Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 9




                       UNITED STATES DISTRICT CO URT
                       SO UTH ER N DISTRICT O F FLOR IDA

                                    PE N A LT Y SH E ET

                        C A SE N O . 19-8238-W M


   Defendants'Nam e: VINCENT ELROY SIM S


COUNTS          W OLATION                  U .S.CODE        M AX.PEN AIZTY

         Possession ofaFirearm by          18USC jj       Lifeinprison
         ConvictedFelon                    922(g)(1)and   15yearsman/min            .
                                           924/)          $250,000fine
                                                          SR : 5 years
                                                          $100 SpecialAssessm ent
Case 9:19-cr-80106-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 9



                          UNITED STATES DISTRICT COURT
                          SO UTH ER N DISTR ICT OF FL OR ID A

                                  N o. 19-M J-8238-W M


U M TE D STA TES O F AM ER ICA

V S.

W N CEN T ELR O Y SIM S,

                    D efendant.
                                   /


                                C RIM IN AL C OV ER SH EET


       Didthism atteroriginatefrom amatterpendingintheNorthernRegion oftheUnited States
       Attorney'sOfficepriorto October14,20032               Yes      X No

       D id thism atteroriginate fzom a m atterpending in the CentralRegion ofthe U rlited States
       A ttorney'sO ffice priorto Septem ber 1,2007?                Y es     X     No



                                            Respectfully submitted,

                                            AR IA N A FA JARD O OR SHA N
                                            UNITED TATES ATTORNEY



                                    BY .
                                            AD      C.M c      A EL
                                            A SSISTAN T                    S A TTO RN EY
                                            Florida BarN o.0772321
                                            TEL (56ï)820-8711
